COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00219-CV


Larry Joe Morgan                       §    From the 236th District Court

                                       §    of Tarrant County (236-282599-15)
v.
                                       §    August 18, 2016

Richard Scott Walker                   §    Per Curiam

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   PER CURIAM